Drake, O. J.,
delivered the opinion of the court:
This is an action under the Captured or abandoned property Act, to recover the proceeds of thirty-two bales of cotton, which it is conceded formed a part of the first fund, stated in the opinion of the court in the case of Edwin M. Price, (7 C. Cls. R., p. 567,) and the net proceeds, as there established, are $480.51 per bale; which makes the amount of net proceeds to which the claimant is entitled $15,376.32.
He demands, however, that to that sum shall be added four cents per pound for custom-house fees and two cents per pound for internal-revenue tax, which, it appears from a Treasury return, were deducted from the proceeds of the whole lot of which these thirty-two bales formed a part. The uniform ruling of this court has been against the right of the Government to make those deductions; and we therefore hold the claimant entitled to receive, in addition to the $480.51 per bale, the amount of fees and tax withheld, if the evidence shows the number of pounds of his cotton which were taken and sold. This is shown by a recent return from the Treasury Department, from which it appears that the claimant’s cotton was part of a lot of 488 bales and 31 bags, the total weight of which was 229,478 pounds.
The weight of the cotton in bags was 3,619 pounds, deducting which leaves the weight of the baled cotton 225,859 pounds. This gives an average of 462 pounds to each bale.
Six cents per pound gives $27.72 deducted on each bale for custom-house fees and internal-revenue tax, or $887.04 on the claimant’s thirty-two bales.
Judgment will therefore be entered in his favor for the net proceeds of thirty-two bales of cotton, at $480.51 per bale, amounting to $15,376.32, and also for said sum of $887.04; making in the aggregate $16,263.36.